DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of:
Claims 1, 4, 6-12, 16-18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (KR 2009/0054540; published: Jun. 1, 2009; of record); and
claims 1, 4, 6-12 and 16-21 under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2009/0054540; published: Jun. 1, 2009; of record)
are hereby withdrawn in view of the arguments in the Appeal Brief filed on Dec. 7, 2020 (p. 4) and the Examiner’s amendments herein.
	The provisional rejection of Claims 1, 4, 6-12 and 16-21 as being unpatentable over claims 1-, 6, 8-10, 12-17 and 19-22 of copending Application No. 15/421,333 and claims 1, 4-9, 11, 13-15 and 17-22 of copending application No. 15/421,344 in view of Jin et al. (KR 2009/0054540; published: Jun. 1, 2009) are hereby withdrawn in view of the unexpected results (see Appeal Brief: p. 4) and the Examiner’s amendments herein.

Election/Restrictions
s 1, 4, 6-9, 16-18 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Jan. 26, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeff McIntyre on March 3, 2021.

In the Claims:
Claim 1. In line 3, the phrase “and wherein the dendritic silicone acrylate copolymer and silicone elastomer resin are present in a weight ratio of 2:1 to 3.3:1” is added before the period.
Claims 10-12 are canceled.
Claim 14. In line 5, the phrase “1:300 to 400:1” is replaced with “2:1 to 3.3:1”. In line 5, the phrase “and wherein the composition is in the form of an emulsion” is added before the period.
Claim 15. In line 5, the phrase “1:300 to 400:1” is replaced with “2:1 to 3.3:1”. In line 5, the phrase “and wherein the composition is in the form of an emulsion” is added before the period.
Claim 19 is canceled.
Claim 20. In line 4, the phrase “1:20 to 30:1” is replaced with “2:1 to 3.3:1”.
Claim 21 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Jin et al. (KR 2009/0054540; of record), teach a cosmetic composition (water-in-oil make-up product; i.e., emulsion) containing silicon resin (e.g., dimethicone/vinyltrimethylsiloxysilicate crosspolymer) and acrylate based copolymer (e.g., acrylates/polytrimethylsiloxymethacylate copolymer) (Abstract). Jin et al. teach wherein 
	In view of Tables 1 and 2 of the instant specification, Applicants have shown that the claimed range of 2:1 to 3.3:1 weight ratio of the two claimed ingredients unexpectedly produce enhanced characteristics such as essentially no removal or no transfer (transfer from artificial lash). The prior art does not teach this claimed ratio and does not teach the effect that such ratio produces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617